                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ROBIN KANDILYN MOORE,                           §
                                                §
                   Plaintiff,                   §                SA-19-CV-01308-ESC
                                                §
vs.                                             §
                                                §
ANDREW SAUL, SOCIAL SECURITY                    §
COMMISSIONER,                                   §
                                                §
                   Defendant.                   §

                                            ORDER

       Before the court in the above-styled cause of action is Plaintiff’s Counsel’s Motion for

Attorney Fees Pursuant to Social Security Act Section 2601(b)(1) [#19].           In the motion,

Plaintiff’s counsel, Howard D. Olinksy, asks the Court to award him $23,125.88 out of

Plaintiff’s past-due benefits award from the Social Security Administration. For the reasons

stated below, the Court will GRANT Mr. Olinsky’s motion and grant the requested fee award.

       On May 28, 2020, the Court granted the Commissioner’s unopposed motion to reverse

and remand and remanded the instant case under sentence four of 42 U.S.C. § 405(g) for further

administrative proceedings [#13]. On September 11, 2020, the Court awarded attorney’s fees of

$4,600, expenses of $16.80 and costs of $400.00 to Plaintiff as a prevailing party under the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412 [#18]. On April 3, 2021, the Social Security

Administration (“SSA”) issued its final determination on remand, finding Plaintiff disabled and

granting her total past benefits of $116,503.53 for the period of May 2015 to February 2021.1

(Ex B. [#19-3], at 3.)



1
  In Plaintiff’s decision letter, the SSA technically awarded her $87,377.62 because they
withheld 25 percent ($29,125.88) in case it will need to be paid out for attorney’s fees.
                                                1
       Mr. Olinsky now requests that the Court grant him $23,125.88 out of Plaintiff’s total past

benefits, pursuant to Section 2601(b)(1) of the Social Security Act, codified at 42 U.S.C. §

406(b). The provision states:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court may
       determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits
       to which the claimant is entitled by reason of such judgment.

42 U.S.C. § 406(b) (emphasis added). Twenty-five percent of Plaintiff’s past due benefits is

$29,125.88. Mr. Olinksy calculates his fee request from this 25 percent; the hearing level

representative will be paid $6,000 in fees (from a previously approved fee agreement), and Mr.

Olinsky requests the remaining $23,125.88. The record reflects that Plaintiff and Mr. Olinksy

entered into a contingency fee agreement, which provides that counsel shall charge and receive a

fee equal to 25 percent of the past due benefits awarded to Plaintiff and her family if she won her

case. (Ex. A. [#19-2], at 2.) Time records attached to Mr. Olinsky’s motion demonstrate that

Plaintiff’s attorneys and paralegals spent 28.7 hours on this case at the federal-court level. (Ex.

C. [#19-3].) Of those hours, 21.1 are attorney hours and 7.6 are paralegal hours. (Ex. D [#19-4];

Ex. E [19-5].) Based on the requested $23,125.88, and if the paralegal time is billed at $100.00

per hour (as indicated by Mr. Olinksy), the effective hourly attorney rate is $1,059.99. (Mot.

[#19-1], ¶ 9.)

       The Commissioner, not a true party in interest, takes no position on the reasonableness of

Mr. Olinsky’s fee request. (Def. Resp. [#20], at 1 (citing Gisbrecht v. Barnhart, 535 U.S. 789,

798 n.6 (2002) (The Commissioner “has no direct financial stake in the answer to the [section]

406(b) question; instead [he] plays a part in the fee determination resembling that of a trustee for

the claimants.”)).)



                                                 2
       In considering a motion for a 406(b) fee award, the Court must decide whether the

requested award is reasonable. Id. at 808. An award of 25 percent is considered the ceiling for

fees, not an amount that is automatically considered reasonable. Id. at 807. Where the plaintiff

and his or her attorney have entered into a contingency fee agreement, the Court must review for

reasonableness the fees yielded by that agreement and assess whether the fees would result in a

windfall for the attorney. Id. at 808–09. The Fifth Circuit has not prescribed an exhaustive list

of factors to consider in determining whether a fee award is unearned such that it may be

considered a windfall. Jeter v. Astrue, 622 F.3d 371, 381 (5th Cir. 2010). It has noted with

approval, however, several factors considered by lower courts, including “risk of loss in the

representation, experience of the attorney, percentage of the past-due benefits the fee constitutes,

value of the case to a claimant, degree of difficulty, and whether the client consents to the

requested fee.” See id. at 381–82. While not determinative, the existence of a contingency fee

agreement indicates that the plaintiff consented to the agreed upon fee. Id.

       Having reviewed Mr. Olinsky’s motion and the supporting documentation provided, the

Court finds the fee request reasonable.           Mr. Olinsky provided effective and efficient

representation, expending almost 30 hours drafting a 21-page brief that identified and analyzed

three separate errors on appeal. (Pl. Brief [#11].) Further, it is well-known that “there is a

substantial risk of loss in civil actions for social security disability benefits.” Luella B.G. v. Saul,

No. 3:18-cv-969-BN, 2021 WL 487694, at *2 (N.D. Tex. Feb. 10, 2021) (internal citation

omitted). Given the multiple denials of benefits at the administrative level, Plaintiff’s success

appears to be attributable to counsel’s work.          While not determinative, the existence of a

contingency fee agreement indicates that Plaintiff consented to paying Mr. Olinsky 25 percent of

her past-due benefits award. See Jeter, 622 F.3d at 381–82.



                                                   3
       Mr. Olinsky’s resulting effective hourly rate of $1,059.88, while high, falls within

amounts that have been approved by courts as reasonable under similar circumstances. See, e.g.,

Sabourin v. Colvin, No. 3:11-CV-2109-M, 2014 WL 3949506, at *1–2 (N.D. Tex. Aug. 12,

2014) (finding that the “de facto hourly rate of $1,245.55 per hour” did not constitute an

unearned windfall but fair compensation for attorney’s fees under § 406(b)); Prude v. U.S.

Comm’r, Soc. Sec. Admin., No. 11-CV-1266, 2014 WL 249033, at *2 (W.D. La. Jan. 22, 2014)

(finding that the resulting hourly fee of $937.50 was reasonable in light of factors “such as the

few attorneys in the area who will handle a disability appeal,” “the lack of compensation in the

many unsuccessful cases,” and the fact that the fee was “not attributable to anything other than

the attorney’s own work”).      The resulting hourly rate requested here, therefore, seems

reasonable.

       Lastly, Mr. Olinksy has indicated he intends to refund to Plaintiff the EAJA fees

previously paid, as required, in the amount of $4,600 (the $400 filing fee was previously

refunded on December 28, 2020). (Pl. Mo. [#19] ¶ 7.) See H.R. Rep. No. 120, 99th Con. 1st

Sess. 19, reprinted in 1985 U.S. Code Cong. & Admin. News 132, 148.

       In summary, the fee award requested by Mr. Olinsky is reasonable, and the Court will

grant the motion.

       IT IS THEREFORE ORDERED that Plaintiff’s Counsel’s Motion for Attorney Fees

Pursuant to Social Security Act Section 2601(b)(1) [#19] is GRANTED.

       IT IS FURTHER ORDERED that Howard D. Olinsky be awarded $23,125.88 in

attorney’s fees to be certified for payment out of Plaintiff’s past-due benefits under 42 U.S.C.

40b(b), held by the Commissioner for such purposes.




                                               4
       IT IS FURTHER ORDERED that, upon receipt of the fee award, Mr. Olinksy refund to

Plaintiff the EAJA fees in the amount of $4,600.

       SIGNED this 24th day of June, 2021.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                               5
